                    Case 1:20-cr-00028-SPW Document 73 Filed 02/05/21 Page 1 of 7
                                                United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-28-BLG-SPW-2
 RODRIGO GOMEZ                                                             USM Number: 17968-046
                                                                            Nicole R. Gallagher
                                                                           Defendant's Attorney



THE DEFENDANT:
 El   pleaded guilty to count                            1 of the Indictment, filed 5/6/2020
      pleaded nolo contendere to count(s) which
 □
       was accepted by the couit
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 18:922J,F Possession Of Stolen Firearms.                                                         02/24/2020




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Refonn Act of 1984.


       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             February 4,2021
                                                             Dale of Imposition of Judgment




                                                              lenature oi Judsrc


                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge


                                                             February 4, 2021
                                                             Date
Case 1:20-cr-00028-SPW Document 73 Filed 02/05/21 Page 2 of 7
Case 1:20-cr-00028-SPW Document 73 Filed 02/05/21 Page 3 of 7
Case 1:20-cr-00028-SPW Document 73 Filed 02/05/21 Page 4 of 7
                    Case 1:20-cr-00028-SPW Document 73 Filed 02/05/21 Page 5 of 7
 AO 2458 (Rev. 9/19) Judgment in a Criminal Case                                                 Judgment -- Page 5 of 7

DEFENDANT:                RODRIGO GOMEZ
CASE NUMBER:               CR 20-28-BLG-SPW-2

                                 SPECIAL CONDITIONS OF SUPERVISION

I.      You must have no contact with victim(s) in the instant offense.

2.      You must pay restitution in the amount of $26,470 joint and severally with your co-defendant, at a rate of
        $928.33 per month, or as otherwise directed by United States Probation. Payment shall be made to the
        Clerk, United States District Court, 260 I 2nd Avenue North, Billings, MT 5910 I and shall be disbursed
        to: D.H., Billings, MT.

3.      You must participate in a program for mental health treatment as approved by the probation officer. You
        must remain in the program until you are released by the probation officer in consultation with the
        treatment provider. You must pay part or all of the costs of this treatment as directed by the probation
        officer.

4.      You must submit your person, residence, place of employment, vehicles, and papers, to a search, with or
        without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
        violation of a condition of release. Failure to submit to search may be grounds for revocation. You must
        warn any other occupants that the premises may be subject to searches pursuant to this condition. You
        must allow seizure of suspected contraband for further examination.

5.      You must participate in and successfully complete a program of substance abuse treatment as approved
        by the probation officer. You must remain in the program until you are released by the probation officer
        in consultation with the treatment provider. You must pay part or all of the costs of this treatment as
        directed by the probation officer.

6.      You must abstain from the consumption of alcohol and are prohibited from entering establishments where
        alcohol is the primary item of sale.

7.      You must participate in substance abuse testing to include not more than 365 urinalysis tests, not more
        than 365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of
        supervision. You must pay part or all of the costs of testing as directed by the probation officer.

8.      You must not possess, ingest or inhale any psychoactive substances that are not manufactured for human
        consumption for the purpose of altering your mental or physical state. Psychoactive substances include,
        but are not limited to, synthetic marijuana, kratom and/or synthetic stimulants such as bath salts and spice.

9.      You must not purchase, possess, use, distribute or administer marijuana, including marijuana that is used
        for recreational or medicinal purposes under state law.
                       Case 1:20-cr-00028-SPW Document 73 Filed 02/05/21 Page 6 of 7
 AO 2458 (Rev. 9/19) Judgment in a Criminal Case                                                                           Judgment -- Page 6 of 7

DEFENDANT:                   RODRIGO GOMEZ
CASE NUMBER:                  CR 20-28-BLG-SPW-2

                                        CRIMINAL MONETARY PENALTIES
                                                     •
                                          • I monetarv oena I.
     The de�endant must pay t he tota cnmma                  ties under the sch ed ule of payments.
                             Assessment              JVTA            AVAA                    Fine                                     Restitution
                                              Assessment**      Assessment*
 TOTALS                           $100.00           $ 0.00           $ 0.00                  $.00                                     $26,470.00

           □               The detennination of restitution is deferred until
                           (A0245C) will be entered after such determination.
                                                                               An Amended Judgment in a Criminal Case
           �               The defendant must make restitution (including community restitution) to the following payees in the
                           amount listed below.
                           $26,470 to the Clerk, United States District Court, 2601 2nd Avenue North, Billings, MT 59101 and shall
                           be disbursed to: D.H., Billings, MT.

          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment.
          However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.



 □     Restitution amount ordered pursuant to plea agreement $
 □     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid
       in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 l 2(t). All of the payment
       options on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 181   The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       181 the interest requirement is waived for        □ fine                         IZI restitution
            the
       □ the interest requirement for the                □ fine                         □ restitution is modified as
                                                                                             follows:
*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
**Justice for Victims of Trafficking Act of 20 I 5. Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, I JOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
Case 1:20-cr-00028-SPW Document 73 Filed 02/05/21 Page 7 of 7
